Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying defendants’ cross motion to dismiss the complaint pursuant to CPLR 3216 based on plaintiffs failure to file a timely note of issue. Plaintiff established a “good and meritorious cause of action” (CPLR 3216 [e]) and a justifiable excuse for the delay (see, Feeney v Benderson Dev. Co., 255 AD2d 965; see also, Baczkowski v Collins Constr. Co., 89 NY2d 499, 503). (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Dismiss Pleading.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.